Citation Nr: 1033325	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-35 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1951 to 
November 1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f) (2009).  With regard to the second PTSD element as set 
forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on the circumstances of the 
stressor and the nature of a Veteran's service.  

If the evidence establishes that a Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(2) (2009).  Otherwise, credible 
supporting evidence is required to corroborate the Veteran's 
stressor(s).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 
A review of the claims file reflects that the Veteran contends 
multiple combat-related stressors, including exposure to enemy 
mortar and rocket fire, direct small arms fire and observing 
wounded and dead American and Vietnamese soldiers and civilians.  
Further, the Veteran reported that he was fearful for his life 
and believes he would die in service.  The Board observes none of 
the Veteran's stressors have been verified.

Initially, with respect to the Veteran's asserted stressors, the 
record is unclear as to whether the Veteran "engaged in combat 
with the enemy."  In this regard, the Veteran's DD Form 214 
notes the Veteran served as a combat construction specialist, and 
received the Korean Service Medal with one Bronze Campaign Star.  
However, it is unclear whether the Veteran, or the Veteran's 
unit, "engaged in combat with the enemy.  If so, the provisions 
of 38 U.S.C.A. § 1154(b) would apply.  The Board notes that the 
Veteran's extended personnel file, to include administrative 
remarks, may provide information that would assist in determining 
whether the Veteran engaged in combat.

Recently, the regulations regarding service connection for PTSD 
were amended to provide that if a stressor claimed by a Veteran 
is related to the Veteran's "fear of hostile military or 
terrorist activity" and a VA or VA-contracted psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor 
so long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  

For purposes of this section, "fear of hostile military or 
terrorist activity" means that "a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the Veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 
39,852.  

The Veteran's DD Form 214 indicates the Veteran served in the 
Republic of Korea for a period of nearly 11 months.  It would 
appear consistent with the circumstances of the Veteran's service 
that he likely experienced fear of hostile military activity.  
Absent clear and convincing evidence to the contrary, the 
Veteran's lay evidence alone is therefore sufficient to establish 
a stressor of threat due to fear of hostile military activity 
while serving in Korea.  See id.  

Furthermore, the Veteran has submitted an August 2009 private 
psychosocial evaluation which provides a clear diagnosis of PTSD 
due to exposure to enemy fire, wounded and dead and the horror 
and extreme helplessness experienced under combat conditions.  
However, since there is no diagnosis of PTSD by a VA or VA-
contracted psychiatrist or psychologist based on fear of hostile 
military activity, a remand is also required to obtain an opinion 
as to whether this stressor is sufficient to support a diagnosis 
of PTSD.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  
If any of the Veteran's other claimed stressors are verified, the 
examining psychiatrist or psychologist should also consider a 
diagnosis based on such stressor(s).  

In addition, the Veteran should be provided with a copy of the 
latest version of 38 C.F.R. § 3.304(f) to comply with all due 
process requirements.  See generally 38 C.F.R. §§ 19.29, 19.31 
(2009).

As a final note, the Board observes the record indicates there 
may be outstanding VA treatment records that have not been 
associated with the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, on remand, any outstanding VA treatment records 
should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010).  
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 
39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the 
effective date of the rule published on 
July 13, 2010).  

2.	Contact the Veteran and request that he 
provide any available information and/or 
documentation regarding his unit 
assignment, service separation and the 
circumstances of the award of the Korean 
Service Medal with Bronze Campaign Star.  

3.	Obtain all outstanding VA treatment 
records and reports from the Minneapolis 
VAMC.  A response, negative or positive, 
should be associated with the claims file. 

4.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
appellant's entire Official Military 
Personnel File (OMPF), including basic and 
extended service personnel records, 
administrative remarks, evaluations and 
orders.

5.	Following the above, request from the 
Joint Services Records Research Center 
(JSRRC) verification as to whether the 
Veteran's unit participated in combat 
activities and/or experienced incoming 
mortar or rocker fire during his period of 
assignment.

Regarding instructions (3) through (5) 
above, efforts to obtained these records 
must be associated with the claims file and 
requests for these records must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.  

6.	Following completion of the above, 
schedule the Veteran for an examination 
with a VA or VA-contracted psychiatrist or 
psychologist.  The purpose of this 
examination is to determine the existence 
and etiology of any current acquired 
psychiatric disorder, including PTSD.  The 
claims file, including a list of the 
verified stressor(s), if any, and a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in connection 
with the examination.  After reviewing the 
record and examining the Veteran, the 
examiner should respond to the questions 
below.  The examiner should utilize the 
DSM-IV in arriving at any diagnoses and 
should explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  If PTSD is diagnosed, the 
examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinions 
expressed and the foundation for all 
conclusions should be clearly set forth.  

a.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran currently suffers PTSD based 
on any of the stressors as verified 
by the AOJ?  The examiner is 
instructed to consider only the 
stressor(s), if any, identified as 
having been verified by the record.  

b.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran currently suffers PTSD due to 
his fear of hostile military or 
terrorist activity during his service 
in Korea?  "Fear of hostile military 
or terrorist activity" means that 
the Veteran experienced, witnessed or 
was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, 
or a threat to the physical integrity 
of the Veteran or others.

c.	Does the Veteran suffer any other 
acquired psychiatric disorder(s)?  If 
so, is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
acquired psychiatric disorder other 
than PTSD is etiologically related to 
the Veteran's military service?  

7.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


